The State




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 6, 2014

                                        No. 04-14-00393-CR

                                    Asel ABDYGAPPAROVA,
                                           Appellant
                                              v.
                                      The STATE of Texas,
                                            Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001CR4918A
                            Honorable Ron Rangel, Judge Presiding

                                           ORDER
       The reporter’s record was originally due to be filed in this appeal on July 2, 2014. Ms.
Amy Hinds was previously granted an additional thirty days in which to file the record,
extending the deadline to August 1, 2014. The record has not been filed.

        It is therefore ORDERED that Ms. Amy Hinds file the record in this court no later than
August 25, 2014. If the record is not received by such date, an order may be issued directing Ms.
Hinds to appear and show cause why she should not be held in contempt for failing to file the
record. The clerk of this court shall cause a copy of this order to be served on Ms. Hinds by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery. Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Ron Rangel, Judge of the 379th Judicial District Court.


                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court